42 F.3d 1402
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William M. SHERNOFF, Plaintiff-Appellant,v.FDIC, as Receiver for Metro North State Bank;Pacific-Midwest Brokerage;  Harry Piazza;  MissionBank;  Industrial State Bank;  TargetEscrow Services, Inc., et al.,Defendants-Appellees.
No. 93-55652.United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1994.*Decided Dec. 5, 1994.

Before:  GIBSON,** HUG, and POOLE, Circuit Judges.

ORDER

1
This appeal is dismissed for lack of jurisdiction because the district court's order was not a final, appealable judgment.  See 28 U.S.C. Sec. 1291.  Absent certification under Fed.R.Civ.P. 54(b), the disposition of the claims against some of the parties where the action has not ended as to other parties does not constitute a final, appealable judgment.  Rule 54(b) requires "an express determination that there is no just reason for delay and ... an express direction for the entry of judgment."   Here, appellant did not seek, nor did the district court grant, such certification.  The district court's order did not dispose of all the claims against all of the parties.  Without a Rule 54(b) certificate, this is not a final, appealable judgment.


2
Accordingly, we dismiss appellant's appeal for lack of appellate jurisdiction.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 Honorable Floyd R. Gibson, Senior United States Circuit Judge for the Eighth Circuit Court of Appeals, sitting by designation